PER CURIAM:
William A. Taccino appeals the district court’s order granting summary judgment to Defendant in this civil action alleging breach of the duty of fair representation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Taccino v. National Rural Letter Carriers Assoc., No. CA-03-2373-1-JFM *80(D.Md. July 19, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED